

115 HR 1032 IH: Full Choice for Veterans Act
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1032IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Byrne introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo expand the eligibility of veterans for hospital care and medical services provided by
			 non-Department of Veterans Affairs medical providers under the Veterans
			 Choice Program.
	
 1.Short titleThis Act may be cited as the Full Choice for Veterans Act. 2.Expansion of eligibility for non-Department of Veterans Affairs medical care under Veterans’ Choice ProgramSubsection (b) of section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended to read as follows:
			
 (b)Eligible veteransA veteran is an eligible veteran for purposes of this section if the veteran is enrolled in the patient enrollment system of the Department of Veterans Affairs established and operated under section 1705 of title 38, United States Code, including any such veteran who has not received hospital care or medical services from the Department and has contacted the Department seeking an initial appointment from the Department for the receipt of such care or services..
		